Exhibit 10.1

ENVIRONMENTAL POWER CORPORATION

6,210,000 Shares*

Common Stock

($0.01 par value per share)

 

--------------------------------------------------------------------------------

Underwriting Agreement

September 27, 2007

Canaccord Adams Inc.

Merriman Curhan Ford & Co.

Avondale Partners, LLC

As representatives of the several Underwriters

named in Schedule I hereto

c/o Canaccord Adams Inc.

99 High Street, 11th Floor

Boston, Massachusetts 02110

Dear Sirs:

Environmental Power Corporation, a Delaware corporation (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
to the several underwriters named in Schedule I hereto (collectively, the
“Underwriters”) an aggregate of 5,400,000 shares (the “Firm Shares”) and, at the
election of the Underwriters, up to 810,000 additional shares (the “Optional
Shares”) of common stock, par value $0.01 per share, of the Company (“Common
Stock”). The Firm Shares and the Optional Shares which the Underwriters elect to
purchase pursuant to Section 2 hereof are herein collectively called the
“Shares.”

 

  1. Representations and Warranties.

(a) Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, each of the Underwriters that:

(i) A registration statement on Form S-3 (File No. 333-145732) (the “Initial
Registration Statement”) in respect of the Shares has been filed with the
Securities and Exchange Commission (the “Commission”); the Initial Registration
Statement including any pre-effective amendments thereto and any post-effective
amendments thereto, each in the form heretofore delivered to Canaccord Adams
Inc. and, excluding exhibits thereto, but including all documents incorporated
by reference in the prospectus contained therein, delivered to Canaccord Adams
Inc. for each of the other Underwriters, has been declared effective by the
Commission in such form; other than a registration statement, if any, increasing
the size of the offering (a “Rule 462(b) Registration Statement”), filed
pursuant to Rule 462(b) under the Securities Act of 1933, as amended (the
“Act”), which became effective upon filing, no other document with respect to
the Initial Registration Statement or document incorporated by reference therein
has heretofore been filed with the Commission; and no stop order suspending

 

--------------------------------------------------------------------------------

*

Includes 810,000 shares subject to an option to purchase additional shares to
cover over-allotments.

 



--------------------------------------------------------------------------------

the effectiveness of the Initial Registration Statement, any post-effective
amendment thereto or the Rule 462(b) Registration Statement, if any, has been
issued and no proceeding for that purpose has been initiated or, to the
Company’s knowledge, threatened by the Commission (any preliminary prospectus
included in the Initial Registration Statement or filed with the Commission
pursuant to Rule 424(a) of the rules and regulations of the Commission under the
Act is hereinafter called a “Preliminary Prospectus”); the various parts of the
Initial Registration Statement and the Rule 462(b) Registration Statement, if
any, including all exhibits to the foregoing and (i) including the information
contained in the form of final prospectus filed with the Commission pursuant to
Rule 424(b) under the Act in accordance with Section 5(a) hereof or the Rule
462(b) Registration Statement, if any, at the time it became effective and
(ii) the documents incorporated by reference in the prospectus contained in the
Initial Registration Statement at the time such part of the Initial Registration
Statement became effective, each as amended at the time such part of such
Initial Registration Statement became effective, are hereinafter collectively
called the “Registration Statement”; such final prospectus, in the form first
filed pursuant to Rule 424(b) under the Act, is hereinafter called the
“Prospectus”; the term “Pricing Prospectus” as used herein means the Preliminary
Prospectus that was included in the Registration Statement immediately prior to
the Applicable Time (as defined in Section 1(b) hereof); any reference herein to
“Issuer Free Writing Prospectus” refers to any “issuer free writing prospectus”
as defined in Rule 433 under the Act; and any reference herein to any
Preliminary Prospectus or the Prospectus shall be deemed to refer to and include
the documents incorporated by reference therein pursuant to Item 12 of Form S-3
under the Act, as of the date of such Preliminary Prospectus or Prospectus, as
the case may be;

(ii) For the purposes of this Agreement, the “Applicable Time” is 6:00 p.m.
(Eastern Time) on the date of this Agreement; the Pricing Prospectus as
supplemented by the Issuer Free Writing Prospectuses, if any, and other
documents listed on Schedule III(a) hereto, taken together (collectively, the
“Pricing Disclosure Package”) as of the Applicable Time, did not include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and each Issuer Free Writing Prospectus
listed on Schedule III(a) or Schedule III(b) hereto does not conflict with the
information contained in the Registration Statement, the Pricing Prospectus or
the Prospectus and each Issuer Free Writing Prospectus listed on Schedule III(b)
hereto, as supplemented by and taken together with the Pricing Disclosure
Package as of the Applicable Time, did not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in the Pricing Prospectus or
an Issuer Free Writing Prospectus in reliance upon and in conformity with
information furnished in writing to the Company by an Underwriter through
Canaccord Adams Inc. expressly for use therein including, without limitation,
the Underwriter Provided Portions (as defined in Section 13);

(iii) No order preventing or suspending the use of any Preliminary Prospectus or
any Issuer Free Writing Prospectus has been issued by the Commission, and each
Preliminary Prospectus, at the time of filing thereof, conformed in all material
respects to the requirements of the Act and the rules and regulations of the
Commission thereunder, and did not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or

 

2



--------------------------------------------------------------------------------

necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information furnished in writing to the
Company by an Underwriter through Canaccord Adams Inc. expressly for use therein
including, without limitation, the Underwriter Provided Portions;

(iv) The documents incorporated by reference in any Preliminary Prospectus or
the Prospectus, when they became effective or were filed with the Commission, as
the case may be, conformed in all material respects to the requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the Commission thereunder, and none of such documents
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading;

(v) The Registration Statement and all Preliminary Prospectuses conform, and the
Prospectus and any further amendments or supplements to the Registration
Statement, any Preliminary Prospectus or the Prospectus will conform, in all
material respects to the requirements of the Act and the rules and regulations
of the Commission thereunder; the Registration Statement, any Preliminary
Prospectus and the Prospectus do not and will not, as of the applicable
effective date as to the Registration Statement and any amendment thereto, as of
the applicable filing date as to any Preliminary Prospectus, and as of the
applicable filing date and the applicable Time of Delivery (as hereinafter
defined) as to the Prospectus and any amendment or supplement thereto, contain
an untrue statement of a material fact or omit to state a material fact, in the
case of the Registration Statement or any amendment thereto, required to be
stated therein or necessary to make the statements therein not misleading and,
in the case of any Preliminary Prospectus or the Prospectus or any supplement
thereto, necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with information furnished in
writing to the Company by an Underwriter through Canaccord Adams Inc. expressly
for use therein including, without limitation, the Underwriter Provided
Portions;

(vi) There are no contracts or other documents required to be described in the
Registration Statement or to be filed as exhibits to the Registration Statement
by the Act or by the rules and regulations thereunder which have not been
described in, filed as exhibits to, or incorporated by reference in the
Registration Statement, as required; the contracts so described in the Pricing
Prospectus and the Prospectus to which the Company or any of its subsidiaries is
a party have been duly authorized, executed and delivered by the Company or its
subsidiaries, constitute valid and binding agreements of the Company or its
subsidiaries and are enforceable against the Company or its subsidiaries in
accordance with their respective terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or similar laws in effect which affect the enforcement of
creditors’ rights generally, (ii) general principles of equity, whether
considered in a proceeding at law or in equity and (iii) state or federal
securities laws or policies relating to the non-enforceability of the
indemnification provisions contained therein, and, to the Company’s knowledge,
such contracts are enforceable in accordance with their respective terms by the
Company against the other parties thereto, except as such enforceability may be
limited by (x)

 

3



--------------------------------------------------------------------------------

applicable bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or similar laws in effect which affect the enforcement of creditors’
rights generally, (y) general principles of equity, whether considered in a
proceeding at law or in equity and (z) state or federal securities laws or
policies relating to the non-enforceability of the indemnification provisions
contained therein, and such contracts are in full force and effect on the date
hereof; and neither the Company nor any of its subsidiaries, nor, to the best of
the Company’s knowledge, any other party thereto, is in breach of or default
under any of such contracts, except for such breaches or defaults that will not
result in a material adverse change in the general affairs, business, assets,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries taken as a whole (a “Material Adverse Change”);

(vii) Neither the Company nor any of its subsidiaries has sustained since the
date of the latest audited financial statements included or incorporated by
reference in the Pricing Prospectus any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, that is in each case material to the Company and any of its subsidiaries
listed on Schedule IV hereto (the “Material Subsidiaries”) taken as a whole,
otherwise than as set forth or contemplated in the Pricing Prospectus; and,
since the respective dates as of which information is given in the Registration
Statement and the Pricing Prospectus, (i) there has not been any change in the
capital stock or long-term debt of the Company or any of its subsidiaries or any
material adverse change or any development involving a prospective Material
Adverse Change, and (ii) neither the Company nor its subsidiaries have entered
into any material transaction or incurred any material obligation outside of the
ordinary course of business, other than as set forth in the Pricing Prospectus;

(viii) The Company and its Material Subsidiaries have good and marketable title
in fee simple to all real property and good and marketable title to all other
tangible properties and assets described in the Pricing Prospectus as owned by
it, in each case free and clear of all liens, charges, claims, encumbrances or
restrictions, except such as (i) are described in the Pricing Prospectus or
(ii) do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company and
its Material Subsidiaries; any real property and buildings held under lease by
the Company and its Material Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Material Subsidiaries; the Company and its
Material Subsidiaries own or lease all such properties as are necessary to its
operations as now conducted or as currently proposed to be conducted;

(ix) Each of the Company and its Material Subsidiaries has been duly
incorporated and is validly existing as a corporation in the case of the
Company, and as the type of entity indicated on Schedule IV, in the case of the
Material Subsidiaries in good standing under the laws of its respective
jurisdiction of organization, each with full power and authority (corporate and
otherwise) to own its properties and conduct its business as described in the
Pricing Prospectus, and each has been duly qualified as a foreign entity for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except where the

 

4



--------------------------------------------------------------------------------

failure to be so qualified or in good standing would not result in any material
liability or disability to the Company or such Material Subsidiary;

(x) The Company has an authorized capitalization as set forth in the Pricing
Prospectus and the Prospectus, and all the issued shares of capital stock of the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable and conform to the descriptions thereof contained or incorporated
by reference in the Pricing Prospectus and the Prospectus; all of the issued
equity interests of each Material Subsidiary (i) have been duly and validly
authorized and issued, are fully paid and non-assessable and (ii) except as
disclosed in the Pricing Prospectus and the Prospectus, are owned directly by
the Company or another Material Subsidiary, free and clear of all liens,
encumbrances, equities or claims; except as disclosed in or contemplated by the
Pricing Prospectus and the Prospectus and the consolidated financial statements
of the Company, and the related notes thereto, contained or incorporated by
reference in the Pricing Prospectus and the Prospectus, neither the Company nor
any Material Subsidiary has outstanding any options to purchase, or any
preemptive rights or other rights to subscribe for or to purchase any securities
or obligations convertible into, or any contracts or commitments to issue or
sell, shares of its equity interests or any such options, rights, convertible
securities or obligations; and the description of the Company’s stock option
plans and the options or other rights granted and exercised thereunder set forth
in the Pricing Prospectus and the Prospectus accurately and fairly presents the
information required by the Act and the published rules and regulations of the
Commission thereunder to be shown with respect to such plans, options and
rights;

(xi) The unissued Shares to be issued and sold by the Company to the
Underwriters hereunder have been duly and validly authorized and, when issued
and delivered against payment therefor as provided herein, will be duly and
validly issued and fully paid and non-assessable and will conform to the
description of the Common Stock contained or incorporated by reference in the
Pricing Prospectus and the Prospectus; no preemptive rights or other rights to
subscribe for or purchase exist with respect to the issuance and sale of the
Shares by the Company pursuant to this Agreement; no stockholder of the Company
has any right, which has not been waived, to require the Company to register the
sale of any shares of capital stock owned by such stockholder under the Act in
the public offering contemplated by this Agreement; and no further approval or
authority of the stockholders or the Board of Directors of the Company will be
required for the issuance and sale of the Shares to be sold by the Company as
contemplated herein;

(xii) The Company has full corporate power and authority to enter into this
Agreement; and this Agreement has been duly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation of the Company and is
enforceable against the Company in accordance with its terms subject as to
enforcement of remedies to applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting generally the enforcement of creditors’
rights and subject to a court’s discretionary authority with respect to the
granting of a decree ordering specific performance or other equitable remedies;

(xiii) The issue and sale of the Shares by the Company and the compliance by the
Company with all of the provisions of this Agreement and the consummation of the
transactions herein contemplated will not conflict with or result in a breach or
violation of any

 

5



--------------------------------------------------------------------------------

of the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its Material Subsidiaries is bound or to which any of the property or
assets of the Company or any of its Material Subsidiaries is subject and which
is, or was required to be, filed as an exhibit to or described in the
Registration Statement, the Pricing Prospectus, the Company’s Annual Report on
Form 10-K for the year ended December 31, 2006 or any Quarterly Report on Form
10-Q or Current Report on Form 8-K for any period after December 31, 2006 (the
“Material Contracts”), nor will any such actions result in any violation of the
provisions of the Certificate of Incorporation or By-laws of the Company as
currently in effect or any statute or any order, rule or regulation of any court
or governmental agency or body having jurisdiction over the Company or any of
its subsidiaries or any of their properties; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the issue and sale of the Shares or
the consummation by the Company of the transactions contemplated by this
Agreement, except the registration under the Act of the Shares and such
consents, approvals, authorizations, registrations or qualifications as may be
required under state securities or Blue Sky laws or the bylaws and rules of the
Financial Industry Regulatory Authority (“FINRA”) in connection with the
purchase and distribution of the Shares by the Underwriters;

(xiv) Neither the Company nor any of its Material Subsidiaries is in violation
of its Certificate of Incorporation or By-laws, in the case of the Company, or
its applicable organizational documents, in the case of the Material
Subsidiaries or in default in the performance or observance of any Material
Contract;

(xv) The statements set forth in the Pricing Prospectus and the Prospectus under
the caption “Description of Capital Stock,” insofar as they purport to
constitute a summary of the terms of the Common Stock and under the caption
“Underwriting,” insofar as they purport to describe the provisions of the laws
and documents referred to therein, are accurate, complete and fair (except for
the statements set forth in Underwriter Provided Portions, as to which the
Company makes no representation or warranty);

(xvi) Except as disclosed in the Pricing Prospectus, there are no material legal
or governmental actions, suits or proceedings pending or, to the best of the
Company’s knowledge, threatened to which the Company or any of its subsidiaries
is or may be a party or of which property owned or leased by the Company or any
of its subsidiaries is or may be the subject, or related to environmental or
discrimination matters; no labor disturbance by the employees of the Company or
any of its subsidiaries exists or, to the knowledge of the Company, is imminent;
and neither the Company nor any of its subsidiaries is a party or subject to the
provisions of any material injunction, judgment, decree or order of any court,
regulatory body;

(xvii) The Company and its Material Subsidiaries possess all licenses,
certificates, authorizations or permits issued by the appropriate governmental
or regulatory agencies or authorities that are necessary to enable them to own,
lease and operate their respective properties and to carry on their respective
businesses as presently conducted or as presently proposed to be conducted,
except for such licenses, certificates, authorizations or

 

6



--------------------------------------------------------------------------------

permits for which the Company or any Material Subsidiary is in the process of
applying, or, in the case of proposed operations, for which it plans to apply,
in any case which the Company has no reason to believe will not be issued or
granted in the ordinary course; and neither the Company nor any of its Material
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such license, certificate, authority or permit;

(xviii) The Company and its subsidiaries (i) are in compliance in all material
respects with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, including,
without limitation, those relating to occupational safety and health, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants, including, without limitation, those relating to the storage,
handling or transportation of hazardous or toxic materials (collectively,
“Environmental Laws”) and (ii) are in compliance in all material respects with
all terms and conditions of any such permit, license or approval. The Company,
in its reasonable judgment, has concluded that any costs or liabilities
associated with Environmental Laws (including, without limitation, any capital
or operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties) would not, singly or in the aggregate, reasonably be expected to
result in a Material Adverse Change;

(xix) Vitale, Caturano & Company, Ltd., who have audited certain financial
statements of the Company, are independent public accountants as required by the
Act and the rules and regulations of the Commission thereunder and have been
appointed by an Audit Committee comprised entirely of independent directors of
the Board of Directors of the Company;

(xx) The consolidated financial statements and schedules of the Company, and the
related notes thereto, included or incorporated by reference in the Registration
Statement and the Pricing Prospectus present fairly the financial position of
the Company as of the respective dates of such financial statements and
schedules, and the results of operations and cash flows of the Company for the
respective periods covered thereby; such statements, schedules and related notes
have been prepared in accordance with generally accepted accounting principles
in the United States applied on a consistent basis as certified by the
independent public accountants named in paragraph (xix) above; no other
financial statements or schedules are required to be included or incorporated by
reference in the Registration Statement; and the financial data set forth in the
Pricing Prospectus under the captions “Capitalization,” “Selected Pro Forma
Consolidated Financial Data” and “Prospectus Summary—Summary Pro Forma
Consolidated Financial Data” fairly present the information set forth therein on
the basis stated in the Registration Statement;

(xxi) The summary and selected pro forma financial information set forth in the
Registration Statement and the Pricing Prospectus reflects, subject to the
limitations set forth in the Registration Statement and the Pricing Prospectus
as to such pro forma financial information, the results of operations of the
Company and its consolidated subsidiaries purported to be shown thereby for the
periods indicated and conforms to the requirements of Regulation S-X of the
rules and regulations of the Commission under the Act and management of the
Company believes (i) the assumptions underlying the pro forma adjustments are

 

7



--------------------------------------------------------------------------------

reasonable, (ii) that such adjustments have been properly applied to the
historical amounts in the compilation of such pro forma statements and notes
thereto, and (iii) that such statements present fairly, with respect to the
Company and its consolidated subsidiaries, the pro forma financial position and
results of operations and the other information purported to be shown therein at
the respective dates or for the respective periods therein specified;

(xxii) The Company or one of its Material Subsidiaries owns, or possesses and/or
has been granted valid and enforceable licenses for, all registered patents,
patent applications, trademarks, trademark applications, tradenames,
servicemarks and copyrights necessary to the conduct of its business as such
business is described in the Pricing Prospectus (collectively, the “Registered
Intellectual Property”). The Company has no knowledge of any infringement or
misappropriation by third parties of any of the Registered Intellectual
Property, or any material inventions, manufacturing processes, formulae, trade
secrets, know-how, unregistered trademarks, and other intangible property and
assets necessary to the conduct of its business as such business is described in
the Pricing Prospectus (collectively, the “Other Intellectual Property,” and
together with the Registered Intellectual Property, the “Intellectual
Property”), nor is there any pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or claim by others challenging the Company’s
rights of title or other interest in or to any Intellectual Property and the
Company does not know of any facts which would form a reasonable basis for any
such claim. There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or claim by others challenging the validity
and scope of any Intellectual Property and the Company does not know of any
facts which would form a reasonable basis for any such claim. There is no
pending or, to the best knowledge of the Company, threatened action, suit,
proceeding or claim by others that the Company or any of its products or
processes or the Intellectual Property infringe or otherwise violate any patent,
trademark, servicemark, copyright, trade secret or other proprietary right of
others and the Company is unaware of any facts which would form a reasonable
basis for any such claim. The Company is not aware of (i) any grounds for an
interference proceeding before the United States Patent and Trademark Office in
relation to any of the patents or patent applications currently owned by the
Company, or (ii) any facts which would bar the grant of a patent from each of
the patent applications described in the Pricing Prospectus. There is no pending
or, to the best knowledge of the Company, threatened action, suit proceeding or
claim by any current or former employee, consultant or agent of the Company
seeking either ownership rights to any invention or other intellectual property
right or compensation from the Company for any invention or other intellectual
property right made by such employee, consultant or agent in the course of
his/her employment with the Company or otherwise. There is no act or omission by
the Company or its agents or representatives of which the Company has knowledge
that may render any patent or patent application within the Intellectual
Property unpatentable, unenforceable or invalid. Each of the Pricing Prospectus
fairly and accurately describe in all material respects the Company’s rights
with respect to the Intellectual Property;

(xxiii) The Company and each of its subsidiaries have filed all necessary
federal, state and foreign income and franchise tax returns, each of which has
been true and correct in all material respects, and has paid all taxes required
to be paid by it, except taxes being contested in good faith by appropriate
proceedings and taxes the non-payment of which does not, or would not reasonably
be expected to, cause a Material Adverse Change; and the Company has no

 

8



--------------------------------------------------------------------------------

knowledge of any material tax deficiency which has been or might be asserted or
threatened against the Company or any of its subsidiaries;

(xxiv) The Company is not an “investment company” or an “affiliated person” of,
or “promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”);

(xxv) Each of the Company and its Material Subsidiaries maintains insurance of
the types and in the amounts which it deems adequate for its business,
including, but not limited to, insurance covering real and personal property
owned or leased by the Company and its subsidiaries against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against,
all of which insurance is in full force and effect;

(xxvi) Neither the Company nor any of its subsidiaries has at any time during
the last five years (i) made any unlawful contribution to any candidate for
foreign office, or failed to disclose fully any contribution in violation of
law, or (ii) made any payment to any foreign, federal or state governmental
officer or official, or other person charged with similar public or quasi-public
duties, other than payments required or permitted by the laws of the United
States, any foreign government or any respective jurisdiction thereof;

(xxvii) The Company has not taken and will not take, directly or indirectly
through any of its directors, officers or controlling persons, any action which
is designed to or which has constituted or which might reasonably be expected to
cause or result in stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Shares;

(xxviii) The Common Stock of the Company has been registered pursuant to
Section 12(g) of the Exchange Act, the Company has filed an Additional Listing
Application for the Shares with the American Stock Exchange, which has been
approved by the American Stock Exchange, and the Company is not required to take
any further action for the inclusion of the Shares on the American Stock
Exchange;

(xxix) There are no business relationships or related-party transactions
involving the Company or any subsidiary or any other person required to be
described in the Pricing Prospectus which have not been described as required;

(xxx) The Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act)
that complies with the requirements of the Exchange Act and has been designed by
the Company’s principal executive officer and principal financial officer, or
under their supervision, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles. Except as disclosed in the Pricing Prospectus, the Company’s
internal control over financial reporting is effective and the Company is not
aware of any material weaknesses in its internal control over financial
reporting;

 

9



--------------------------------------------------------------------------------

(xxxi) Since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Prospectus, there has been no change in
the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting;

(xxxii) The principal executive officers (or their equivalents) and principal
financial officers (or their equivalents) of the Company have duly made all
certifications required by the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) and any related rules and regulations promulgated by the Commission, and
the statements contained in any such certification are complete and correct as
of the respective dates thereof. The Company has established and maintains and
evaluates “disclosure controls and procedures” (as such term is defined in Rule
13a-15(e) under the Exchange Act); such disclosure controls and procedures are
designed to provide reasonable assurance that material information relating to
the Company is made known to the Company’s principal executive officer and
principal financial officer by others within those entities, and such disclosure
controls and procedures are effective at the reasonable assurance level to
perform the functions for which they were established;

(xxxiii) The Company is in compliance in all material respects with all
applicable provisions of the Sarbanes-Oxley Act and all rules and regulations
promulgated thereunder that are then in effect, is implementing the provisions
thereof in accordance thereof, and is actively taking steps to ensure that it
will be in compliance with other applicable provisions of the Sarbanes-Oxley Act
not currently in effect upon the effectiveness of such provisions;

(xxxiv) As the time of filing of the Registration Statement, the Company was
not, and the Company on the date of this Agreement is not, an “ineligible
issuer” as defined in Rule 405 under the Act;

(xxxv) Without the prior consent of Canaccord Adams Inc., the Company has not
made and will not make any offer relating to the Shares that would constitute a
“free writing prospectus” as defined in Rule 405 under the Act; and any free
writing prospectus, the use of which has been consented to by the Company and
Canaccord Adams Inc. is listed on Schedule III(a) or III(b) hereto;

(xxxvi) The Company has complied and will comply with the requirements of Rules
164 and 433 under the Act applicable to any Issuer Free Writing Prospectus,
including timely filing with the Commission or retention where required and
legending; and

(xxxvii) Except as otherwise disclosed in the Pricing Prospectus, the Company
and its subsidiaries and any “employee benefit plan” (as defined under the
Employee Retirement Income Security Act of 1974, as amended, and the regulations
and published interpretations thereunder (collectively, “ERISA”)) established or
maintained by the Company, its subsidiaries or their ERISA Affiliates (as
defined below) are in compliance in all material respects with ERISA. “ERISA
Affiliate” means, with respect to the Company or a subsidiary, any member of any
group of organizations described in Sections 414(b),(c),(m) or (o) of the
Internal Revenue Code of 1986, as amended, and the regulations and published
interpretations thereunder (the “Code”) of which the Company or such subsidiary
is a member. No “reportable event” (as defined under ERISA) has occurred or is
reasonably expected to occur with respect to

 

10



--------------------------------------------------------------------------------

any “employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates. No “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates, if such “employee benefit plan” were terminated, would have any
“amount of unfunded benefit liabilities” (as defined under ERISA). Neither the
Company, its subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates that is intended to be qualified under Section 401(a) of the Code is
so qualified and nothing has occurred, whether by action or failure to act,
which would cause the loss of such qualification.

2.     Shares Subject to Sale. On the basis of the representations, warranties
and agreements contained herein, and subject to the terms and conditions of this
Agreement:

(a) The Company agrees to sell to each of the Underwriters, and each of the
Underwriters agrees, severally and not jointly, to purchase from the Company at
the First Time of Delivery, at a purchase price per share of $4.935, the number
of Firm Shares (to be adjusted by Canaccord Adams Inc. so as to eliminate
fractional shares) determined in each case by multiplying the aggregate number
of Shares to be sold by the Company by a fraction, the numerator of which is the
aggregate number of Firm Shares to be purchased by such Underwriter as set forth
opposite the name of such Underwriter in Schedule I hereto and the denominator
of which is the aggregate number of Firm Shares to be purchased by all of the
Underwriters from the Company hereunder; and

(b) In the event and to the extent that the Underwriters shall exercise the
election to purchase Optional Shares as provided below, the Company agrees to
sell to each of the Underwriters, and each of the Underwriters agrees, severally
and not jointly, to purchase from the Company, at the Second Time of Delivery,
at the purchase price per share set forth in clause (a) of this Section 2, that
number of Optional Shares determined by multiplying the number of Optional
Shares as to which such election shall have been exercised (to be adjusted by
Canaccord Adams Inc. so as to eliminate fractional shares) by a fraction, the
numerator of which is the maximum number of Optional Shares which such
Underwriter is entitled to purchase as set forth opposite the name of such
Underwriter in Schedule I hereto and the denominator of which is the maximum
number of Optional Shares that all of the Underwriters are entitled to purchase
hereunder.

The Company hereby grants, severally and not jointly, to the Underwriters the
right to purchase at their election up to 810,000 Optional Shares, at the
purchase price per share set forth in clause (a) of this Section 2, for the sole
purpose of covering sales of shares in excess of the number of Firm Shares. Any
such election to purchase Optional Shares shall be made in proportion to the
maximum number of Optional Shares to be sold by the Company. Any such election
to purchase Optional Shares may be exercised only by written notice (the
“Election Notice”) from Canaccord Adams Inc. to the Company, given within a
period of 30 calendar days after the date of this Agreement and setting forth
the aggregate number of Optional Shares to be purchased and the date on which
such Optional Shares are to be delivered, as determined by Canaccord Adams Inc.
but in no event earlier than the First Time of Delivery or, unless

 

11



--------------------------------------------------------------------------------

Canaccord Adams Inc. and the Company otherwise agree in writing, earlier than
two or later than ten business days after the date of such notice.

3.     Offering. Upon the authorization by Canaccord Adams Inc. of the release
of the Firm Shares, the several Underwriters propose to offer the Firm Shares
for sale upon the terms and conditions set forth in the Prospectus.

4.     Closing. Certificates in definitive form for the Shares to be purchased
by each Underwriter hereunder, and in such denominations and registered in such
names as Canaccord Adams Inc. may request upon at least forty-eight hours’ prior
notice to the Company, shall be delivered by or on behalf of the Company to
Canaccord Adams Inc. for the account of such Underwriter, against payment by
such Underwriter or on its behalf of the purchase price therefor by wire
transfer of same day funds to the account specified by the Company and the
Custodian, as their interests may appear, all at the office of Canaccord Adams
Inc., 99 High Street, Boston, Massachusetts 02110. The time and date of such
delivery and payment shall be, with respect to the Firm Shares, 9:30 a.m.,
Boston time, on October 3, 2007 or such other time and date as Canaccord Adams
Inc. and the Company may agree upon in writing, and, with respect to the
Optional Shares, 9:30 a.m., Boston time, on the date specified by Canaccord
Adams Inc. in the Election Notice, or at such other time and date as Canaccord
Adams Inc. and the Company may agree upon in writing. Such time and date for
delivery of the Firm Shares is herein called the “First Time of Delivery,” such
time and date for delivery of the Optional Shares, if not the First Time of
Delivery, is herein called the “Second Time of Delivery,” and each such time and
date for delivery is herein called a “Time of Delivery.” Such certificates will
be made available for checking and packaging at least twenty-four hours prior to
each Time of Delivery at such location as Canaccord Adams Inc. may specify. If
the Underwriters so elect, delivery of the Shares may be made by credit through
full fast transfer to the accounts at the Depository Trust Company designated by
Canaccord Adams Inc.

5.     Covenants of the Company. The Company agrees with each of the
Underwriters:

(a) To prepare the Prospectus in a form approved by the Underwriters and to file
such Prospectus pursuant to Rule 424(b) under the Act not later than
Commission’s close of business on the second business day following the
execution and delivery of this Agreement, or, if applicable, such earlier time
as may be required by the rules and regulations of the Commission under the Act,
to make no further amendment or supplement to the Registration Statement, the
Pricing Prospectus or Prospectus to Canaccord Adams Inc. shall have reasonably
and promptly objected; to advise Canaccord Adams Inc., promptly after it
receives notice thereof, of the time when the Registration Statement, or any
amendment thereto, has been filed or becomes effective or any supplement to the
Pricing Prospectus or the Prospectus or any amended Pricing Prospectus or
Prospectus has been filed and to furnish Canaccord Adams Inc. copies thereof; to
advise Canaccord Adams Inc., promptly after it receives notice thereof, of the
issuance by the Commission of any stop order or of any order preventing or
suspending the use of any Issuer Free Writing Prospectus, Preliminary Prospectus
or Prospectus, of the suspension of the qualification of the Shares for offering
or sale in any jurisdiction, of the initiation or threatening of any proceeding
for any such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement, the Pricing Prospectus or
Prospectus or for additional information; and, in the event of the issuance of
any stop order or of any order

 

12



--------------------------------------------------------------------------------

preventing or suspending the use of any Issuer Free Writing Prospectus,
Preliminary Prospectus or Prospectus or suspending any such qualification, to
use promptly its best efforts to obtain its withdrawal;

(b) The Company will file promptly all material required to be filed by the
Company with the Commission pursuant to Rule 433(d) under the Act;

(c) Promptly, from time to time, to take such action as Canaccord Adams Inc. may
reasonably request to qualify the Shares for offering and sale under the
securities laws of such jurisdictions as Canaccord Adams Inc. may request and to
comply with such laws so as to permit the continuance of sales and dealings in
such jurisdictions for as long as may be necessary to complete the distribution
of the Shares, provided that in connection therewith the Company shall not be
required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction;

(d) To furnish the Underwriters with copies of each Issuer Free Writing
Prospectus, any Preliminary Prospectus and the Prospectus in such quantities as
the Underwriters may from time to time reasonably request, and, if the delivery
of a prospectus (or in lieu thereof, the notice referred to in Rule 173(a) under
the Act) is required at any time prior to the expiration of nine months after
the time of issuance of the Prospectus in connection with the offering or sale
of the Shares and if at such time any events shall have occurred as a result of
which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made when such Prospectus (or in lieu thereof, the notice referred to
in Rule 173(a) under the Act) is delivered, not misleading, or, if for any other
reason it shall be necessary during such same period to amend or supplement the
Prospectus in order to comply with the Act, to notify Canaccord Adams Inc. and
upon Canaccord Adams Inc.’s request to prepare and furnish without charge to
each Underwriter and to any dealer in securities as many copies as the
Underwriters may from time to time reasonably request of an amended Prospectus
or a supplement to the Prospectus which will correct such statement or omission
or effect such compliance, and in case any Underwriter is required by law to
deliver a prospectus (or in lieu thereof, the notice referred to in Rule 173(a)
under the Act) in connection with sales of any of the Shares at any time nine
months or more after the time of issue of the Prospectus, upon the Underwriters
request but at the expense of such Underwriter, to prepare and deliver to such
Underwriter as many copies as the Underwriters may request of an amended or
supplemented Prospectus complying with Section 10(a)(3) of the Act;

(e) To make generally available to its security holders as soon as practicable,
but in any event not later than the forty-fifth (45th) day following the end of
the full fiscal quarter first occurring after the first anniversary of the
effective date of the Registration Statement (as defined in Rule 158(c)), an
earnings statement of the Company and its subsidiaries (which need not be
audited) complying with Section 11(a) of the Act and the rules and regulations
of the Commission thereunder (including, at the option of the Company, Rule
158);

(f) During the period beginning from the date hereof and continuing to and
including the date 90 days after the date of the Prospectus, not to offer, sell,
contract to sell or otherwise dispose of any securities of the Company which are
substantially similar to the Shares,

 

13



--------------------------------------------------------------------------------

without the prior written consent of Canaccord Adams Inc. other than the sale of
the Shares to be sold by the Company hereunder (i) sales of shares of Common
Stock upon the exercise of currently outstanding options and warrants;
(ii) sales or issuances of shares of Common Stock pursuant to any equity
incentive plan established for the benefit of employees, officers and directors
of, and consultants and advisors to, the Company, and pursuant to any awards
thereunder (“Employee Equity Incentives”), (iii) the issuance of shares of
Common Stock upon the conversion of currently outstanding convertible securities
and (iv) the issuance of warrants, and the sale of shares of Common Stock upon
exercise thereof, to Cargill, Incorporated in accordance with the terms of the
Business Development Agreement, dated October 23, 2006, among the Company,
Microgy, Inc. and Cargill, Incorporated.

(g) Not to grant options to purchase shares of Common Stock which would become
exercisable during a period beginning from the date hereof and continuing to and
including the date 90 days after the date of the Prospectus, other than Employee
Equity Incentives;

(h) To furnish to its stockholders as soon as practicable after the end of each
fiscal year an annual report (including a balance sheet and statements of
income, stockholders’ equity and cash flow of the Company and its consolidated
subsidiaries certified by independent public accountants) and to make available
(within the meaning of Rule 158(b) under the Act) as soon as practicable after
the end of each of the first three quarters of each fiscal year (beginning with
the fiscal quarter ending after the effective date of the Registration
Statement), consolidated summary financial information of the Company and its
subsidiaries for such quarter in reasonable detail;

(i) During a period of five years from the effective date of the Registration
Statement, to furnish to the Underwriters upon request copies of all reports or
other communications (financial or other) furnished to stockholders generally,
and deliver to the Underwriters as soon as they are available, copies of any
reports and financial statements furnished to or filed with the Commission, the
American Stock Exchange or any national securities exchange on which any class
of securities of the Company is listed (such financial statements to be on a
combined or consolidated basis to the extent the accounts of the Company and its
subsidiaries are combined or consolidated in reports furnished to its
stockholders generally or to the Commission), it being acknowledged and agreed
that any such report, communication or financial statements which are or are
made publicly available via the Commission’s EDGAR filing system need not be
separately delivered;

(j) To use the net proceeds acquired by it from the sale of the Shares in the
manner specified in the Pricing Prospectus and the Prospectus under the caption
“Use of Proceeds” and in a manner such that the Company will not become an
“investment company” as that term is defined in the Investment Company Act;

(k) Not to accelerate the vesting of any option issued under any stock option
plan such that any such option may be exercised within 90 days from the date of
the Prospectus, except to the extent necessary as part of any severance
arrangement with any departing employee;

 

14



--------------------------------------------------------------------------------

(l) To use its best efforts to list, subject to notice of issuance, the Shares
on the American Stock Exchange;

(m) To give prompt notice to Canaccord Adams Inc. if at any time following
issuance of an Issuer Free Writing Prospectus any event occurred or occurs as a
result of which such Issuer Free Writing Prospectus would conflict with the
information in the Registration Statement, the Pricing Prospectus or the
Prospectus or would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
light of the circumstances then prevailing, not misleading, and, if requested by
Canaccord Adams Inc., to prepare and furnish without charge to each Underwriter
an Issuer Free Writing Prospectus or other document which will correct such
conflict, statement or omission; and

(n) If the Company elects to rely upon rule 462(b), to file a Rule 462(b)
Registration Statement with the Commission in compliance with Rule 462(b) by
10:00 P.M. (Eastern Time), on the date of this Agreement, and at the time of
filing to either pay to the Commission the filing fee for the Rule 462(b)
Registration Statement or give irrevocable instructions for the payment of such
fee pursuant to Rule 111(b) under the Act.

6.     Expenses. The Company covenants and agrees with the several Underwriters
that (a) the Company will pay or cause to be paid the following: (i) the fees,
disbursements and expenses of the Company’s counsel and accountants in
connection with the registration of the Shares under the Act and all other
expenses in connection with the preparation, printing and filing of each Issuer
Free Writing Prospectus and the Registration Statement, any Preliminary
Prospectus and the Prospectus and amendments and supplements thereto and the
mailing and delivering of copies thereof to the Underwriters and dealers;
(ii) the cost of reproducing any Agreement Among Underwriters, this Agreement,
any necessary Blue Sky Memorandum and any other documents in connection with the
offering, purchase, sale and delivery of the Shares; (iii) all expenses and
filing fees in connection with the qualification of the Shares for offering and
sale under state securities laws as provided in Section 5(b) hereof and securing
any required review by FINRA of the terms of the sale of the Shares, including
the fees and disbursements of counsel for the Underwriters in connection with
such qualification and review and in connection with the Blue Sky Memorandum;
(iv) all fees and expenses in connection with listing the Shares with the
American Stock Exchange; (v) the cost of preparing stock certificates; (vi) the
cost and charges of any transfer agent or registrar; (vii) all other costs and
expenses incident to the performance of the Company’s obligations hereunder
which are not otherwise specifically provided for in this Section. It is
understood, however, that, except as provided in this Section, Section 6 and
Section 11 hereof, the Underwriters will pay all of their own costs and
expenses, including the fees of their counsel, stock transfer taxes on resale of
any of the Shares by them, and any advertising expenses connected with any
offers they may make.

7.     Conditions of Underwriters’ Obligations. The obligations of the
Underwriters hereunder, as to the Shares to be delivered at each Time of
Delivery, shall be subject, in their discretion, to the condition that all
representations and warranties and other statements of the Company herein are,
at and as of such Time of Delivery, true and correct, the condition that the
Company shall have performed all of its obligations hereunder theretofore to be
performed, and the following additional conditions:

 

15



--------------------------------------------------------------------------------

(a) The Prospectus shall have been filed with the Commission pursuant to Rule
424(b) within the applicable time period prescribed for such filing by the rules
and regulations under the Act and in accordance with Section 5(a) hereof; no
stop order suspending the effectiveness of the Registration Statement, any
Preliminary Prospectus, the Prospectus or any Issuer Free Writing Prospectus
shall have been issued and no proceeding for that purpose shall have been
initiated or threatened by the Commission; all material required to be filed by
the Company pursuant to Rule 433(d) under the Act shall have been filed with the
Commission within the applicable time period prescribed for such filing by Rule
433 under the Act; and all requests for additional information on the part of
the Commission shall have been complied with to Canaccord Adams Inc.’s
reasonable satisfaction;

(b) Goodwin Procter LLP, counsel to the Underwriters, shall have furnished to
the Underwriters such opinion or opinions, dated such Time of Delivery, with
respect to this Agreement, the Registration Statement, the Pricing Disclosure
Package, the Prospectus and other related matters as the Underwriters may
reasonably request;

(c) Pierce Atwood LLP, counsel to the Company, shall have furnished to the
Underwriters their written opinion, dated such Time of Delivery, in form and
substance reasonably satisfactory to the Underwriters, with respect to the
matters set forth in Annex I hereto;

(d) On the date hereof and also at each Time of Delivery, Vitale, Caturano &
Company, Ltd., shall have furnished to the Underwriters a letter or letters,
dated the respective date of delivery thereof, in form and substance reasonably
satisfactory to the Underwriters, to the effect set forth in Annex III hereto;

(e) (i) Neither the Company nor any of its Material Subsidiaries shall have
sustained since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Prospectus any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Pricing
Prospectus or which would not reasonably be expected to cause a Material Adverse
Change, and (ii) since the respective dates as of which information is given in
the Pricing Prospectus, there shall not have been any change in the capital
stock (other than issuances of Common Stock pursuant to the Company stock option
and equity incentive plans, the exercise of outstanding warrants or the
conversion of outstanding convertible securities described in the Registration
Statement and the Pricing Prospectus) or long-term debt of the Company or any
Material Adverse Change, other than as set forth or contemplated in the Pricing
Prospectus, the effect of which, in any such case described in clause (i) or
(ii), is in the sole judgment of Canaccord Adams Inc. so material and adverse as
to make it impracticable or inadvisable to proceed with the public offering or
the delivery of the Shares being delivered at such Time of Delivery on the terms
and in the manner contemplated in the Prospectus;

(f) On or after the date hereof there shall not have occurred any of the
following: (i) additional material governmental restrictions, not in force and
effect on the date hereof, shall have been imposed upon trading in securities
generally or minimum or maximum prices shall have been generally established on
the New York Stock Exchange, the Nasdaq

 

16



--------------------------------------------------------------------------------

Global Market, the American Stock Exchange or in the over-the-counter market by
the FINRA, or trading in securities generally shall have been suspended on the
New York Stock Exchange, the Nasdaq Global Market, the American Stock Exchange
or in the over the counter market by the FINRA, or a general banking moratorium
shall have been established by federal or New York authorities, (ii) a
suspension or material limitation in trading in securities generally on the
American Stock Exchange, (iii) a suspension or material limitation in trading in
the Company’s securities on the American Stock Exchange, (iv) an outbreak of
major hostilities or other national or international calamity or any substantial
change in political, financial or economic conditions shall have occurred or
shall have accelerated or escalated to such an extent, as, in the sole judgment
of Canaccord Adams Inc., to affect materially and adversely the marketability of
the Shares or (v) there shall be any action, suit or proceeding pending or
threatened, or there shall have been any development or prospective development
involving particularly the business or properties or securities of the Company
or any of its subsidiaries or the transactions contemplated by this Agreement,
which, in the sole judgment of Canaccord Adams Inc., has materially and
adversely affected the Company’s business or earnings and makes it impracticable
or inadvisable to proceed with the public offering or the delivery of the Shares
being delivered at such Time of Delivery on the terms and in the manner
contemplated in the Prospectus;

(g) The Shares to be sold at such Time of Delivery shall have been accepted for
listing, subject to notice of issuance, on the American Stock Exchange;

(h) Each director and executive officer of the Company, in their capacities as
such, shall have executed and delivered to the Underwriters agreements in which
such holder undertakes, for 90 days after the date of the Prospectus, subject to
certain exceptions stated therein, not to offer, sell, contract to sell, pledge,
grant any option to purchase, make any short sale or otherwise dispose of any
shares of Common Stock, or any securities convertible into or exchangeable for,
or any rights to purchase or acquire, shares of Common Stock, without the prior
written consent of Canaccord Adams Inc.;

(i) The Company shall have furnished or caused to be furnished to the
Underwriters at such Time of Delivery certificates of officers of the Company,
in their capacities as such, satisfactory to Canaccord Adams Inc., as to the
accuracy of the representations and warranties of the Company, herein at and as
of such Time of Delivery, as to the performance by the Company, of all of its
obligations hereunder to be performed at or prior to such Time of Delivery, and
as to such other matters as the Underwriters may reasonably request, and the
Company shall have furnished or caused to be furnished certificates as to the
matters set forth in subsections (a) and (e) of this Section, and as to such
other matters as Canaccord Adams Inc. may reasonably request.

 

  8. Indemnification and Contribution.

(a) The Company will indemnify and hold harmless each Underwriter and each
person, if any, who controls such Underwriter against any losses, claims,
damages or liabilities, joint or several, to which such Underwriter or
controlling person may become subject, under the Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Preliminary Prospectus, the Registration
Statement or the

 

17



--------------------------------------------------------------------------------

Prospectus, or any amendment or supplement thereto, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Act, any “road show” (as defined in Rule 433 under the
Act) not constituting an Issuer Free Writing Prospectus (a “Non-Prospectus Road
Show”) or arise out of or are based upon the omission or alleged omission to
state therein a material fact, in the case of the Registration Statement or any
amendment thereto, required to be stated therein or necessary to make the
statements therein not misleading and, in the case of any Preliminary
Prospectus, the Prospectus or any supplement thereto, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Act, a Non-Prospectus Road Show or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, and will reimburse each Underwriter for any legal or other expenses
reasonably incurred by such Underwriter in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any Preliminary Prospectus, the Registration Statement or the Prospectus
or any such amendment or supplement thereto, any Issuer Free Writing Prospectus
or any Non-Prospectus Road Show in reliance upon and in conformity with written
information furnished to the Company by any Underwriter through Canaccord Adams
Inc. expressly for use therein, including, without limitation, the Underwriter
Provided Portions.

(b) Each Underwriter will severally and not jointly indemnify and hold harmless
the Company against any losses, claims, damages or liabilities to which the
Company may become subject, under the Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in any Preliminary Prospectus, the Registration Statement or the
Prospectus, or any amendment or supplement thereto, any Issuer Free Writing
Prospectus or any Non-Prospectus Road Show, or arise out of or are based upon
the omission or alleged omission to state therein a material fact, in the case
of the Registration Statement or any amendment thereto, required to be stated
therein or necessary to make the statements therein not misleading and, in the
case of the Preliminary Prospectus, the Prospectus or any supplement thereto,
any Issuer Free Writing Prospectus or any Non-Prospectus Road Show, necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in any Preliminary Prospectus, the Registration Statement or
the Prospectus or any such amendment or supplement thereto, any Issuer Free
Writing Prospectus or any Non-Prospectus Road Show in reliance upon and in
conformity with written information furnished to the Company by such Underwriter
through Canaccord Adams Inc. expressly for use therein, including, without
limitation, the Underwriter Provided Portions, and will reimburse the Company
for any legal or other expenses reasonably incurred by the Company in connection
with investigating or defending any such action or claim as such expenses are
incurred.

(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; provided, however, that the

 

18



--------------------------------------------------------------------------------

omission so to notify the indemnifying party shall not relieve it from any
liability which it may have to any indemnified party otherwise than under such
subsection except to the extent that the indemnified party is materially
prejudiced thereby. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any indemnified
party. No indemnifying party shall be liable for any settlement of any action or
claim effected without its written consent, which consent shall not be
unreasonably withheld.

(d) If the indemnification provided for in this Section 8 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Underwriters on the other from the
offering of the Shares. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required under subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Underwriters on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions in
respect thereof), as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Underwriters
on the other shall be deemed to be in the same proportion as the total net
proceeds from the offering (before deducting expenses) received by the Company,
bear to the total underwriting discounts and commissions received by the
Underwriters, in each case as set forth in the table on the cover page of the
Pricing Prospectus and the Prospectus. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the
Underwriters on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Underwriters agree that it would not be just and equitable
if contributions pursuant to this

 

19



--------------------------------------------------------------------------------

subsection (d) were determined by pro rata allocation (even if the Underwriters
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this subsection (d). The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities (or actions in
respect thereof) referred to above in this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d) no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Shares underwritten by it and distributed to the public were
offered to the public exceeds the amount of any damages which such Underwriter
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Underwriters’ obligations in this subsection (d) to
contribute are several in proportion to their respective underwriting
obligations and not joint.

(e) The obligations of the Company under this Section 8 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls any Underwriter
within the meaning of the Act; and the obligations of the Underwriter under this
Section 8 shall be in addition to any liability which the respective
Underwriters may otherwise have and shall extend, upon the same terms and
conditions, to each officer and director of the Company and to each person, if
any, who controls the Company within the meaning of the Act.

 

  9. Termination.

(a) If any Underwriter shall default in its obligation to purchase the Shares
which it has agreed to purchase hereunder at a Time of Delivery, Canaccord Adams
Inc. may in its sole discretion arrange for it or another party or other parties
to purchase such Shares on the terms contained herein. If within thirty-six
(36) hours after such default by any Underwriter, Canaccord Adams Inc. does not
arrange for the purchase of such Shares, then the Company shall be entitled to a
further period of thirty-six (36) hours within which to procure another party or
other parties satisfactory to Canaccord Adams Inc. to purchase such Shares on
such terms. In the event that, within the respective prescribed periods,
Canaccord Adams Inc. notifies the Company that it has so arranged for the
purchase of such Shares, or the Company notify Canaccord Adams Inc. that it has
so arranged for the purchase of such Shares, Canaccord Adams Inc. or the Company
shall have the right to postpone such Time of Delivery for a period of not more
than seven (7) days, in order to effect whatever changes may thereby be made
necessary in the Registration Statement or the Prospectus, or in any other
documents or arrangements, and the Company agrees to file promptly any
amendments to the Registration Statement or the Prospectus which in Canaccord
Adams Inc.’s opinion may thereby be made necessary. The term “Underwriter” as
used in this Agreement shall include any person substituted under this Section
with like effect as if such person had originally been a party to this Agreement
with respect to such Shares.

(b) If, after giving effect to any arrangements for the purchase of the Shares
of a defaulting Underwriter or Underwriters by Canaccord Adams Inc. and/or the
Company as

 

20



--------------------------------------------------------------------------------

provided in subsection (a) above, the aggregate number of such Shares which
remains unpurchased does not exceed one-tenth of the aggregate number of all the
Shares to be purchased at such Time of Delivery, then the Company shall have the
right to require each non-defaulting Underwriter to purchase the number of
Shares which such Underwriter agreed to purchase hereunder at such Time of
Delivery and, in addition, to require each non-defaulting Underwriter to
purchase its pro rata share (based on the number of Shares which such
Underwriter agreed to purchase hereunder) of the Shares of such defaulting
Underwriter or Underwriters for which such arrangements have not been made; but
nothing herein shall relieve a defaulting Underwriter from liability for its
default.

(c) If, after giving effect to any arrangements for the purchase of the Shares
of a defaulting Underwriter or Underwriters by Canaccord Adams Inc. and the
Company as provided in subsection (a) above, the aggregate number of such Shares
which remains unpurchased exceeds one-tenth of the aggregate number of all the
Shares to be purchased at such Time of Delivery, or if the Company shall not
exercise the right described in subsection (b) above to require non-defaulting
Underwriters to purchase Shares of a defaulting Underwriter or Underwriters,
then this Agreement (or, with respect to the Second Time of Delivery, the
obligations of the Underwriters to purchase and of the Company to sell the
Optional Shares) shall thereupon terminate, without liability on the part of any
non-defaulting Underwriter or the Company, except for the expenses to be borne
by the Company and the Underwriters as provided in Section 6 hereof and the
indemnity and contribution agreements in Section 8 hereof, but nothing herein
shall relieve a defaulting Underwriter from liability for its default.

10.     Survival. The respective indemnities, agreements, representations,
warranties and other statements of the Company and the several Underwriters, as
set forth in this Agreement or made by or on behalf of them, respectively,
pursuant to this Agreement, shall remain in full force and effect, regardless of
any investigation (or any statement as to the results thereof) made by or on
behalf of any Underwriter or any controlling person of any Underwriter, or the
Company, or any officer or director or controlling person of the Company, and
shall survive delivery of and payment for the Shares.

11.     Expenses of Termination. If this Agreement shall be terminated pursuant
to Section 9 hereof, the Company shall then have no liability to any Underwriter
except as provided in Section 6 and Section 8 hereof; but, if for any other
reason this Agreement is terminated, or the transactions contemplated hereby
shall not have been consummated due to any of the conditions set forth in
Section 7 hereof not having been met, or the Shares are not delivered by or on
behalf of the Company as provided herein, the Company will reimburse the
Underwriters for all reasonable out-of-pocket expenses incurred by the
Underwriters in connection with the proposed offering, including all reasonable
fees and disbursements of counsel and all of the Underwriters’ reasonable travel
and related expenses arising out of the engagement contemplated hereby, but the
Company shall have no further liability to any Underwriter in respect of the
Shares not so delivered except as provided in Section 6 and Section 8 hereof.
All expenses referred to in this Section 11 are to be paid within 30 days of
receipt of an invoice.

12.     Notice. In all dealings hereunder, Canaccord Adams Inc. shall act on
behalf of each of the Underwriters, and the parties hereto shall be entitled to
act and rely upon any

 

21



--------------------------------------------------------------------------------

statement, request, notice or agreement on behalf of any Underwriter made or
given by Canaccord Adams Inc. on behalf of the Underwriters.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Underwriters shall be delivered or sent by mail, telex or
facsimile transmission to the Underwriters in care of Canaccord Adams Inc., 99
High Street, 11th Floor, Boston, Massachusetts 02110, Attention: Equity Capital
Markets; and if to the Company shall be delivered or sent by mail, telex or
facsimile transmission to the address of the Company set forth in the
Registration Statement, Attention: President and Chief Executive Officer;
provided, however, that any notice to an Underwriter pursuant to Section 8(c)
hereof shall be delivered or sent by mail, telex or facsimile transmission to
such Underwriter at its address set forth in its Underwriter’s Questionnaire or
telex constituting such Questionnaire, which address will be supplied to the
Company by Canaccord Adams Inc. on request. Any such statements, requests,
notices or agreements shall take effect upon receipt thereof.

13.     Information Provided by the Underwriters. The Company and the
Underwriters acknowledge that, for purposes of this Agreement, the statements
set forth in paragraphs 5, 8, 9 and 10 under the heading “Underwriting” in the
Pricing Prospectus and the Prospectus regarding selling concessions, discounts,
stabilization, syndicate short positions and penalty bids constitute the only
information furnished in writing to the Company by any Underwriter through
Canaccord Adams Inc. expressly for use in the Registration Statement, any
Preliminary Prospectus or the Prospectus (the “Underwriter Provided Portions”).
In addition, the Company and the Underwriters acknowledge that, for purposes of
this Agreement, no information has been furnished in writing to the Company by
any Underwriter through Canaccord Adams Inc. expressly for use in any Issuer
Free Writing Prospectus or Non-Prospectus Road Show.

 

  14. Miscellaneous.

(a) This Agreement shall be binding upon, and inure solely to the benefit of,
the Underwriters and the Company and, to the extent provided in Sections 8 and
10 hereof, the officers and directors of the Company and each person who
controls the Company or any Underwriter, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Shares from any Underwriter shall be deemed a successor or assign by reason
merely of such purchase.

(b) Time shall be of the essence of this Agreement. As used herein, the term
“business day” shall mean any day when the Commission’s office in Washington,
D.C. is open for business.

(c) This Agreement shall be governed by and construed in accordance with the
laws of The Commonwealth of Massachusetts.

(d) This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such counterparts shall together constitute one and the same instrument.

 

22



--------------------------------------------------------------------------------

(e) The Company and the Underwriters acknowledge and agree that (i) the purchase
and sale of the Shares pursuant to this Agreement is an arm’s-length commercial
transaction between the Company, on the one hand, and the several Underwriters,
on the other, (ii) in connection therewith and with the process leading to such
transaction each Underwriter is acting solely as a principal and not the agent
or fiduciary of the Company, (iii) no Underwriter has assumed an advisory or
fiduciary responsibility in favor of the Company with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Underwriter has advised or is currently advising the Company on other matters)
or any other obligation to the Company except the obligations expressly set
forth in this Agreement and (iv) the Company has consulted its own legal
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Underwriters, or any of them, has rendered advisory services
of any nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

 

23



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us six counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Underwriters, this letter and such acceptance hereof shall
constitute a binding agreement among each of the Underwriters and the Company.
It is understood that your acceptance of this letter on behalf of each of the
Underwriters is pursuant to the authority set forth in an Agreement among
Underwriters, the form of which shall be submitted to the Company for
examination, upon request, but without warranty on your part as to the authority
of the signors thereof.

 

Very truly yours,

 

ENVIRONMENTAL POWER CORPORATION

By:   /s/ Richard E. Kessel  

Richard E. Kessel

President and Chief Executive Officer

Accepted as of the date hereof at Boston, Massachusetts

CANACCORD ADAMS INC.,

 

By:   /s/ Russell W. Landon  

Name: Russell W. Landon

Title: Managing Director

 

MERRIMAN CURHAN FORD & CO. By:   /s/ Suzanne Skipper  

Name: Suzanne Skipper

Title: Managing Director,

  Head of ECM

 

AVONDALE PARTNERS, LLC By:   /s/ R. Patrick Shepherd  

Name: R. Patrick Shepherd

Title: Senior Managing Partner

 

24



--------------------------------------------------------------------------------

SCHEDULE I

 

     Total Number
of Firm Shares
to be Purchased    Number of
Optional Shares
to be Purchased
if Maximum
Option Exercised

Canaccord Adams Inc.

   3,240,000    486,000

Merriman Curhan Ford & Co.

   1,620,000    243,000

Avondale Partners

   540,000    81,000

TOTAL

   5,400,000    810,000



--------------------------------------------------------------------------------

SCHEDULE III(a)

Electronic Road Show recorded September 13, 2007

 



--------------------------------------------------------------------------------

SCHEDULE III(b)

None

 



--------------------------------------------------------------------------------

SCHEDULE IV

Material Subsidiaries

 

Entity Name

  

Entity Type

  

Jurisdiction of

Organization

   Equity Owner(s) Microgy, Inc.    Corporation    Colorado    Environmental
Power
Corporation Microgy Holdings, LLC    Limited liability company    Delaware   
Environmental Power
Corporation Microgy O&M, LLC    Limited liability company    Delaware   
Environmental Power
Corporation MST Production, Ltd.    Limited partnership    Texas    MST GP, LLC
(general
partner)          Microgy Holdings, LLC
(limited partner) MST GP, LLC    Limited liability company    Texas    Microgy
Holdings, LLC MST Estates, LLC    Limited liability company    Texas    MST
Production, Ltd. Rio Leche Estates, L.L.C.    Limited liability company    Texas
   Microgy Holdings, LLC Mission Biogas, L.L.C.    Limited liability company   
Texas    Microgy Holdings, LLC Hereford Biogas, L.L.C.    Limited liability
company    Texas    Microgy Holdings, LLC EPC Corporation    Corporation   
Delaware    Environmental Power
Corporation Buzzard Power Corporation    Corporation    Delaware    EPC
Corporation

 



--------------------------------------------------------------------------------

ANNEX III

Pursuant to Section 7(d) of the Underwriting Agreement, Vitale, Caturano &
Company, Ltd. shall furnish letters to the Underwriters to the effect that:

(i) They are independent certified public accountants with respect to the
Company and its subsidiaries within the meaning of the Act and the applicable
published rules and regulations thereunder;

(ii) In their opinion, the financial statements and any supplementary financial
information and schedules (and, if applicable, pro forma financial information)
examined by them and included or incorporated by reference in the Registration
Statement or the Prospectus comply as to form in all material respects with the
applicable accounting requirements of the Act or the Exchange Act, if
applicable, and the related published rules and regulations thereunder; and, if
applicable, they have made a review in accordance with standards established by
the American Institute of Certified Public Accountants of the consolidated
interim financial statements, selected financial data, pro forma financial
information and/or condensed financial statements derived from audited financial
statements of the Company for the periods specified in such letter, as indicated
in their reports thereon, copies of which have been separately furnished to the
Underwriters;

(iii) They have made a review in accordance with standards established by the
American Institute of Certified Public Accountants of the unaudited condensed
consolidated statements of income, consolidated balance sheets and consolidated
statements of cash flows included in the Prospectus and/or included in the
Company’s Quarterly Reports on Form 10-Q incorporated by reference into the
Prospectus as indicated in their reports thereon, copies of which have been
separately furnished to the Underwriters; and on the basis of specified
procedures including inquiries of officials of the Company who have
responsibility for financial and accounting matters regarding whether the
unaudited condensed consolidated financial statements referred to in paragraph
(v)(A)(i) below comply as to form in all material respects with the applicable
accounting requirements of the Act and the Exchange Act and the related
published rules and regulations, nothing came to their attention that caused
them to believe that the unaudited condensed consolidated financial statements
do not comply as to form in all material respects with the applicable accounting
requirements of the Act and the Exchange Act and the related published rules and
regulations;

(iv) The unaudited selected financial information with respect to the
consolidated results of operations and financial position of the Company for the
five most recent fiscal years included in the Prospectus and included or
incorporated by reference in Item 6 of the Company’s Annual Report on Form 10-K
for the most recent fiscal year, agrees with the corresponding amounts (after
restatement where applicable) in the audited consolidated financial statements
for such five fiscal years which were included or incorporated by reference in
the Company’s Annual Report on Form 10-K for such fiscal years;

(v) On the basis of limited procedures, not constituting an examination in
accordance with generally accepted auditing standards, consisting of a reading
of the unaudited financial statements and other information referred to below, a
reading of the latest available interim

 

III-1



--------------------------------------------------------------------------------

financial statements of the Company and its subsidiaries, inspection of the
minute books of the Company and its subsidiaries since the date of the latest
audited financial statements included or incorporated by reference in the
Prospectus, inquiries of officials of the Company and its subsidiaries
responsible for financial and accounting matters and such other inquiries and
procedures as may be specified in such letter, nothing came to their attention
that caused them to believe that:

(A) (i) the unaudited condensed consolidated statements of income, consolidated
balance sheets and consolidated statements of cash flows included in the
Prospectus and/or included or incorporated by reference in the Company’s
Quarterly Reports on Form 10-Q incorporated by reference in the Prospectus do
not comply as to form in all material respects with the applicable accounting
requirements of the Act and the Exchange Act as it applies to Form 10-Q and the
related published rules and regulations, or (ii) any material modifications
should be made to the unaudited condensed consolidated statements of income,
consolidated balance sheets and consolidated statements of cash flows included
in the Prospectus or included in the Company’s Quarterly Reports on Form 10-Q
incorporated by reference in the Prospectus, for them to be in conformity with
generally accepted accounting principles;

(B) any other unaudited income statement data and balance sheet items included
in the Prospectus do not agree with the corresponding items in the unaudited
consolidated financial statements from which such data and items were derived,
and any such unaudited data and items were not determined on a basis
substantially consistent with the basis for the corresponding amounts in the
audited consolidated financial statements included in the Prospectus or
incorporated by reference to the Company’s Annual Report on Form 10-K for the
most recent fiscal year;

(C) the unaudited financial statements which were not included in the Prospectus
but from which were derived any unaudited condensed financial statements
referred to in clause (A) and any unaudited income statement data and balance
sheet items included in the Prospectus and referred to in clause (B) were not
determined on a basis substantially consistent with the basis for the audited
consolidated financial statements included in the Prospectus or incorporated by
reference to the Company’s Annual Report on Form 10-K for the most recent fiscal
year;

(D) any unaudited pro forma consolidated condensed financial statements included
or incorporated by reference in the Prospectus do not comply as to form in all
material respects with the applicable accounting requirements of the Act and the
published rules and regulations thereunder or the pro forma adjustments have not
been properly applied to the historical amounts in the compilation of those
statements;

(E) as of a specified date not more than five days prior to the date of such
letter, there have been any changes in the consolidated capital stock (other
than

 

III-2



--------------------------------------------------------------------------------

issuances of capital stock upon exercise of options and stock appreciation
rights, upon earn-outs of performance shares and upon conversions of convertible
securities, in each case which were outstanding on the date of the latest
financial statements included or incorporated by reference in the Prospectus) or
any increase in the combined long-term debt of the Company and its subsidiaries,
or any decreases in combined net current assets or net assets or other items
specified by the Underwriters, or any increases in any items specified by the
Underwriters, in each case as compared with amounts shown in the latest balance
sheet included or incorporated by reference in the Prospectus, except in each
case for changes, increases or decreases which the Prospectus discloses have
occurred or may occur or which are described in such letter; and

(F) for the period from the date of the latest financial statements included or
incorporated by reference in the Prospectus to the specified date referred to in
clause (E) there were any decreases in consolidated net revenues or operating
profit or the total or per share amounts of consolidated net income or other
items specified by the Underwriters, or any increases in any items specified by
the Underwriters, in each case as compared with the comparable period of the
preceding year and with any other period of corresponding length specified by
the Underwriters, except in each case for decreases or increases which the
Prospectus discloses have occurred or may occur or which are described in such
letter; and

(vi) In addition to the examination referred to in their report(s) included or
incorporated by reference in the Prospectus and the limited procedures,
inspection of minute books, inquiries and other procedures referred to in
paragraphs (iii) and (v) above, they have carried out certain specified
procedures, not constituting an examination in accordance with generally
accepted auditing standards, with respect to certain amounts, percentages and
financial information specified by the Underwriters which are derived from the
general accounting records of the Company and its subsidiaries, which appear in
the Prospectus, or in Part II of, or in exhibits and schedules to, the
Registration Statement specified by the Underwriters, and have compared certain
of such amounts, percentages and financial information with the accounting
records of the Company and its subsidiaries and have found them to be in
agreement.

 

III-3